Title: To James Madison from Albert Gallatin, 12 July 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


12 July 1801, Treasury Department. Encloses documents related to an inquiry into the conduct of William Watson, collector at Plymouth, Massachusetts, clearing him of suspicion of fraud and misconduct and condemning a relative (with same surname) who has been dismissed from service as deputy. Requests that JM convey copies of report and documents to Rufus King, who first reported complaint.
 

   
   Tr and Tr of enclosures (CSmH). Tr 2 pp. Tr of enclosures 25 pp. Copy of Treasury Department report to the president, 9 July 1801, includes one-paragraph concurring statement by Jefferson, dated 10 July. Tr and Tr of enclosures sent in JM to Rufus King, 28 July 1801. Reproduced in Papers of Gallatin (microfilm ed.), reel 5.


